Citation Nr: 1604022	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a groin area skin disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for chronic fatigue syndrome (CFS).

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a rating in excess of 30 percent for bilateral pes planus.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.
WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1989 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a bilateral knee disability, chronic fatigue syndrome, and moles in the groin area.  In July 2015, a Travel Board hearing was held before the undersigned; the Veteran was represented by an attorney with the Jan Dils law firm (see 38 C.F.R. § 14.629(c)(2))  A transcript of the hearing is associated with the record.  In August 2015, the Veteran submitted additional evidence, including a private medical opinion, with a waiver of Agency of Original Jurisdiction (AOJ) review.  [Additional evidence, including records of VA treatment the Veteran received for his knees, was added to the record without his waiver of AOJ initial review after the most recent supplemental statement of case (SSOC) was issued in January 2015.  The AOJ will have opportunity to consider this evidence on remand.

The matters of service connection for a bilateral knee disability, and seeking increased ratings for PTSD and bilateral pes planus and a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1. On the record during a July 2015 Board hearing, the Veteran's attorney withdrew his appeal seeking service connection for chronic fatigue syndrome; there is no allegation of error in fact or law in this matter remaining for appellate consideration.

2. It is reasonably shown that the Veteran has a chronic groin area skin disability (post condyloma fulguration) that had its onset in service and has persisted since.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking service connection for chronic fatigue syndrome; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. Service connection for a groin area skin disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the withdrawal of the appeal seeking service connection for CFS, and because this decision grants service connection for a skin disability, there is no need to discuss the impact of the VCAA on the matters, as any mandated notice or duty to assist omission is harmless. 





Legal Criteria, Factual Background, and Analysis

Dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

During the July 2015 Board hearing, the Veteran's attorney indicated he was withdrawing his appeal seeking service connection for chronic fatigue syndrome.  Hence, there remain no allegations of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.

Skin disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in-service and; a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has a chronic groin area skin disability which became manifest in service, after he was deployed to the Persian Gulf ,and has persisted since.  His service treatment records (STRs) note a complaint of a rash between his legs in October 1991.  The assessment was rash which was noted to be caused by cloth rubbing against his skin.  He complained of a rash again in June 1992, when the assessment was jock itch.  His service personnel records show he served in the Persian Gulf from June 1991 to September 1991.  

A September 1994 VA treatment note shows the Veteran complained of wart-like lesions that had recurred after prior treatment; condyloma acuminata was diagnosed.  A December 1994 note indicates he underwent fulguration to remove the condyloma in October 1994, but that they had recurred on his right thigh and in the left groin area.  He reported that the problem had been ongoing since his return from Persian Gulf deployment.  

An August 2008 VA treatment record notes the Veteran complained of moles that kept coming back.  Multiple fungating groin lesions were assessed.  Condylomata acuminata was diagnosed.  An August 2008 surgery consultation note indicates he had condylomata removed from his groin and scrotum in 1996 and that such growth had recurred.  Condylomata acuminata was diagnosed.  A September 2008 urology consultation record notes he had bilateral intertriginous and left scrotal condyloma.  The diagnosis was condylomata acuminata and nevus.  He was referred to a plastic surgeon for the removal of the lesions.  

In his July 2010 claim for service connection, the Veteran reported he first had the moles in his groin area in July 1991.  He attributed the moles to the conditions of serving in the Persian Gulf War and said they began after he returned to Germany.  

A February 2013 VA treatment record notes the Veteran complained of groin area condylomata that had been present for several years.  Giant condylomata of Buschke-Lowenstein, which was noted to be considered a verrucous carcinoma, and condyloma acuminatum were diagnosed.  An April 2013 VA plastic surgery consultation record notes he presented with a recurrence of bilateral groin condyloma, which were likely giant condylomata of a Buschke-Lowenstein tumor.

On November 2014 VA skin examination, post-condyloma fulguration residuals were diagnosed.  The examiner noted the Veteran had chronic blackish skin pigmentation with multiple post-fulguration residues throughout the groin area.  The Veteran reported he developed a groin rash in 1991.  The examiner opined the claimed condition was at least as likely not incurred in or caused by claimed in-service injury, event, or illness.  He noted the Veteran complained of a skin rash in October 1991 and jock itch was diagnosed in June 1992, but that a curative diagnosis of condyloma was made by a VA treatment provider in 1994.  He then opined he has had the condyloma since he was in the military, specifically from when he was deployed to the Persian Gulf.

At the July 2015 Board hearing, the Veteran testified, in essence, that a groin area rash he had in service has recurred ever since.   

The Veteran has a VA diagnosis of residuals of a groin area condyloma fulguration.  His STRs show treatment for rashes in the same area in service.  Therefore, what he must still show to establish service connection for the current groin area skin is that such disability is related to his service, to include his documented treatment for groin area rashes therein.

One way of establishing service connection is by showing that a disability became manifest in service, and has persisted since.  The November 2014 VA examiner opined the Veteran began manifesting complaints in service that culminated in the 1994 diagnosis of condyloma.  The Veteran has reported the rash symptoms have recurred since service.  He is competent to testify as to the symptoms he observes.  See 38 C.F.R. § 3.159(a)(2).  His statements, to include the testimony provided during the July 2015 Travel Board hearing, reporting a continuity of symptoms since service, are considered forthright and credible.  They are supported by documentation and are consistent contemporaneous data.  The November 2014 VA examiner opined the condyloma had its onset in service.  Resolving any remaining reasonable doubt in his favor (as required; see 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for a chronic groin area skin disability  is warranted.


ORDER

Service connection for a groin area skin disability is granted.

The appeal seeking service connection for chronic fatigue syndrome is dismissed.


REMAND

An October 2015 rating decision denied increased ratings for the Veteran's service-connected PTSD and bilateral pes planus, as well as entitlement to a TDIU rating.  He filed a notice of disagreement with the October 2015 decision in December 2015.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this matter is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

The Board also finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claim of service connection for a bilateral knee disability.  Alternate theories of entitlement to service connection for a bilateral knee disability have been raised.  The Veteran contends his such disability had its onset in service and has persisted since; his VA treatment records raise a potential secondary service connection theory of entitlement, as they show he complained of pain radiating from his feet to his knees (suggesting that the complaints of current knee pain could be related to the service-connected bilateral pes planus).  

On November 2014 VA knee examination the examiner opined, in essence, that the Veteran's claimed disability (manifested by bilateral knee pain) was not likely related to his service.  He explained that episodes of patellofemoral pain syndrome (PFPS) in December 1989 and June 1990 were acute.  It was noted that the Veteran received treatment for a fibula fracture in July 1995 (i.e., postservice), and lacked evidence of continuity of care for his knees postservice.  The provider opined that the bilateral degenerative joint disease (DJD) of the knees found was more likely caused by post-service "heavy duty" occupation, obesity, and generalized degeneration due to age.  August 2015 MRIs found pathology of both knees.  A September 2015 VA treatment note notes the Veteran complained of bilateral knee pain.  Bilateral chronic patellofemoral syndrome secondary to chronic instability extensor mechanism was diagnosed.  In a letter received in August 2015, a private physician noted the Veteran complained of knee pain five times in service.  The provider diagnosed a bilateral knee disability and opined it was at least as likely as not that the current symptoms are related to service, explaining that the Veteran made knee complaints at discharge and had no postservice intercurrent knee injuries (which appears inconsistent with the report of treatment for a 1995 fracture).  As there is conflicting evidence regarding the nature and etiology of the Veteran's bilateral knee disability, an examination to secure a medical advisory opinion that resolves the matter is necessary.  

The case is REMANDED for the following:

1. The AOJ should review the record and issue an appropriate SOC addressing the claims seeking increased ratings for PTSD and bilateral pes planus and a TDIU rating.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, these matters should also be returned to the Board.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his knees from October 2015 to the present (to specifically include treatment at the Beckley, West Virginia VA Medical Center).  If such records are not available, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

3. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his bilateral knee disability.  The examiner should elicit pertinent history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and postservice treatment records), and provide opinions that respond to the following:
 
(a) Please identify (by diagnosis) each knee disability found, to include DJD and chondromalacia.  

(b) What is the most likely etiology for each knee disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the complaints of knee pain and diagnoses of PFPS therein; or was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected bilateral pes planus?  If a knee disability is found to not have been caused, but to have been aggravated by the service-connected pes planus, please identify the degree of impairment that is due to such aggravation.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as deemed appropriate, and comment on the opinions in the matter already in the record, including the November 2014 VA examiner's and the August 2015 private physician's opinions (expressing agreement or disagreement with each, with rationale for the agreement/disagreement).  

4. The AOJ should then review the entire record and readjudicate the claim of service connection for a bilateral knee disability.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


